                                                                                           FILED
                                                                                  2019 Oct-31 PM 01:15
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

BRIAN TIMOTHY RODRIGUEZ,                   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:19-cv-00165-LSC-SGC
                                           )
WILLIAM FREEMAN, et al.,                   )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on June 14, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 15). The plaintiff has filed

a “Motion to Vacate Recommendation,” which the court construes as objections to

the report and recommendation. (Doc. 17).

      The plaintiff objects to the dismissal of his claims as time-barred because he

has no access to legal materials in the Madison County Jail and “those that are sent

in mysteriously disappear.” (Id. at 1). The plaintiff also contends he “first filed in

the Honorable Courts in August of 2018 and November of 2018, but both times after

checking with the Clerk of Court’s Office, he was told his motions or pleadings were

never received.” (Id.). Finally, the plaintiff declares “he was told that ‘weekends

and holidays’ do not count” toward the running of the statute of limitations and thus
he believed he had “104 weekends of time not to mention holidays” to file this

action. (Id. at 2).

       Through his objections the plaintiff argues the court should equitably toll the

statute of limitations. When a federal statute borrows a state statute of limitations

period, as with § 1983 claims, the corresponding state tolling rules are borrowed as

well. Heimeshoff v. Hartford Life & Acc. Ins. Co., 517 U.S. 99, 116 (2013)

(citing Bd. of Regents of Univ. of State of N.Y. v. Tomanio, 446 U.S. 478, 484 (1980)

(in § 1983 actions “a state statute of limitations and the coordinate tolling rules” are

“binding rules of law”)). “[A] litigant seeking equitable tolling bears the burden of

establishing two elements: (1) that he has been pursuing his rights diligently, and (2)

that some extraordinary circumstances stood in his way.” Weaver v. Firestone, 115

So. 3d 952, 957 (Ala. 2013) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005)). “Extraordinary circumstances” are matters beyond the plaintiff’s “control

and unavoidable even with the exercise of due diligence.” Id.

       The plaintiff has not shown that extraordinary circumstances prevented his

timely filing of this action despite diligent pursuit of his rights. The plaintiff knew

of his injuries between November 26 and December 2, 2016; his release from

Madison County Jail on the latter date provided him ample opportunity to access the

legal materials allegedly unavailable to him during his most recent stint in jail. The

plaintiff’s allegations that he attempted to file this action in August and November

                                           2
2018 but was informed by a Clerk that the filings had not been received, are vague

and unsupported by any corroborative documentation. The vague assertions do not

justify the plaintiff’s failure to sign the complaint in the action until January 17,

2019. Additionally:

      the law is well settled that an inmate’s lack of legal knowledge, his
      failure to understand legal principles and/or the inability to recognize
      potential claims for relief at an earlier juncture do not constitute
      extraordinary circumstances sufficient to warrant equitable tolling of
      the limitation period. United States v. Sosa, 364 F.3d 507, 512 (4th Cir.
      2004) (pro se status and ignorance of the law do not
      justify equitable tolling); Marsh v. Soares, 223 F.3d 1217, 1220 (10th
      Cir. 2000) (a petitioner’s pro se status and ignorance of the law are
      insufficient to support equitable tolling of the statute of
      limitations); Felder v. Johnson, 204 F.3d 168, 171 (5th Cir. 1999)
      (ignorance of the law and pro se status do not constitute “rare and
      exceptional” circumstances justifying equitable tolling); Turner v.
      Johnson, 177 F.3d 390, 392 (5th Cir. 1999) (unfamiliarity with the legal
      process during the applicable filing period did not
      merit equitable tolling); Wakefield v. Railroad Retirement Board, 131
      F.3d 967, 969 (11th Cir. 1997) (ignorance of the law “is not a factor
      that can warrant equitable tolling.”). Further, neither an alleged
      inadequate prison law library nor limited access thereto establishes
      extraordinary circumstances warranting an equitable tolling of the
      limitation period. Felder, 204 F.3d at 171; Marsh, 223 F.3d at 1220.
Dollar v. Russell Cty. Sheriff's Office, No. 11-0336, 2011 WL 2443668 at *1–2

(M.D. Ala. May 18, 2011), report and recommendation adopted 2011 WL 2441073

(June 17, 2011).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the plaintiff’s objections,

the magistrate judge’s report is ADOPTED and the recommendation is

                                         3
ACCEPTED. Therefore, in accordance with § 1915A(b), this action is due to be

dismissed without prejudice for failing to state a claim upon which relief can be

granted.

      DONE and ORDERED on October 31, 2019.



                                        _____________________________
                                               L. Scott Coogler
                                         United States District Judge
                                                                            160704




                                       4
